PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/835,891
Filing Date: 8 Dec 2017
Appellant(s): MARGGRAFF et al.



__________________
Andrew C. Milhollin
For Appellant



EXAMINER’S ANSWER

This is in response to the Appeal Brief filed 3/15/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s arguments filed 3/15/2021 have been fully considered but they are not persuasive.

1)       Appellant argues, in reference to independent claim 40, as follows: 
Torch fails to disclose or suggest an eye tracking subsystem that “projects a reference frame…and associates the projected reference frame with a second reference frame of a display”, in pages 5-7 of the Appeal Brief.

The examiner disagrees because Torch discloses an eye tracking subsystem that projects a reference frame (Fig. 13, (850a and 850b), Fig. 16, Projected IR light spots, or light band from the linear array of scanning emitters (1-20)); and col. 17, 

2)      Next, Appellant argues, in reference to dependent claim 43, that “none 
of the passages relied upon by the Examiner, nor any other portion of Torch, teaches, or suggests editing of “media images based on saccadic activity during instance of recorded video), and that Torch, Cherna and Swaminathan, individually and in combination, fail to disclose or render obvious each and every feature of claim 43, in pages 7-9 of the Appeal Brief.

The examiner disagrees because Torch discloses the processors for editing media images(the eye movement may be graphically displayed; col. 3, lines 57-61; or moving a pointer on a display up and right based on  a user moves his/her eye up and right from the base location(see Fig. 23, col. 31, lines 16-59 )  based on saccadic activity(e.g. eye movement up, down, left or right; see Fig. 23, col. 31, lines 16-30 ), during an instance of recorded video (col. 2, lines 20-30, col. 21, lines 26-35,  and col. 28, lines 1-11). 



The Examiner disagrees because Torch (col. 2, line 52-col. 3, line 13) discloses detecting a threshold event (col. 3, lines 1-4) based on an accelerometer(sensor for measuring eyelid acceleration) of the wearable device (col. 2, lines 52-56). Furthermore, Torch discloses (See col. 21, lines 27-36  and col. 27, lines 41-55]), the processor may use the output signals to monitor eye blink acceleration.

Also, Appellant argues, in reference to independent claim 44, that Swaminathan fails to disclose “wherein at least one of selecting and editing the media images comprises automatically tagging the media images for a predetermined period of time immediately before the threshold event”. Further, applicant argues that “Swaminathan merely teaches a determination that the tagging user has gazed at a portion of a displayed image for longer than a threshold duration, and this determination is neither disclosed nor suggested to be a threshold event based on an accelerometer”, in pages 11-13 of the Appeal Brief.

The Examiner disagrees because Torch teaches at least one of selecting and editing the media images(e.g. activate the command) comprises automatically tagging the media images for a predetermined period of time(e.g. seconds) immediately before the threshold event(eye blink acceleration)(see Fig. 23; col. 3, lines 1-4; col. 27, lines 40-56 and col. 31, lines 31-59). Then, Swaminathan, further, discloses in [25, 27, 40] at least one of selecting and editing the media images comprises automatically tagging media images for a predetermined time immediately before the threshold event [25](the tagging user’s gaze takes place right before the threshold event (when the tagging user’s gaze is focusing on a location passes the 100 microseconds threshold). It would have been obvious to one of ordinary skill in the art at the time of filing to tag the media image, as taught by Swaminathan, in the device of Torch and Cherna, to confirm that the tagging is intended by the user to select the specific image being gazed at prior to sending it to a client application [25].

4)	Finally, Appellant argues, in reference to independent claim 54, that “as explained above in connection with the similar features of claim 40, neither Torch, nor Cherna or Swaminathan discloses or suggests projecting a reference 

Examiner disagrees, and refers Appellant to all the above arguments in item 1) which refer to similar features in claim 40, which completely respond to arguments of claim 54.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/RICARDO OSORIO/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
Conferees:
/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013